Opinion issued October 11, 2012




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00305-CR
                           ———————————
                        THANH NGUYEN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 1
                          Harris County, Texas
                      Trial Court Cause No. 1670951


                         MEMORANDUM OPINION

      Appellant, Thanh Nguyen, has filed a “Request to Withdraw Appeal,” in

which he states that he does “not wish to further prosecute this appeal” and

“request[s] that the notice of appeal be withdrawn.” The Court construes this

request as a motion to dismiss the appeal. The motion is signed by the appellant,
in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP.

P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           2